Prosecutor seeks a writ of certiorari to review a decision of the Commissioner of the State Department of Alcoholic Beverage Control dismissing prosecutor's appeal to said Commissioner *Page 527 
of the action of the Municipal Board of Alcoholic Beverage Control of Newark, New Jersey, in granting, over prosecutor's objection, a renewal of the retail license of The Stall, Inc. As stated in prosecutor's brief "The sole question is whether the petitioner had a fair trial before the State Alcoholic Beverage Control Commissioner."
Prosecutor's record is meagre and fails to show any grounds for a reversal of the Commissioner's action, either upon the merits of the appeal or upon the ground that it was denied opportunity to present proof to support its appeal. Upon consideration of the record submitted we conclude that the prosecutor was afforded full and ample opportunity to present proofs and was not denied a full and fair hearing.
The application for certiorari is denied, with costs.
This disposition of the merits of the application renders it unnecessary to deal with the motion of defendants to dismiss the matter by reason of the failure of prosecutor to furnish an adequate record of the proceedings under review.